In a matrimonial action, plaintiff appeals, as limited by her brief, on the ground of insufficiency, from so much of an order of the Supreme Court, Suffolk County, dated January 30, 1975, as granted her motion for temporary alimony and child support. The appeal also brings up for review so much of a further order of the same court, dated April 21, 1975, as, upon reargument, adhered to the original determination. Appeal from the order dated January 30, 1975 dismissed as academic, without costs or disbursements. That order was superseded by the order made on reargument. Order dated April 21, 1975 affirmed insofar as reviewed, without costs or disbursements. We adopt the reasoning of Special Term as contained in its order of January 30, 1975, with the following proviso: Although plaintiff has failed, on this record, to establish an equitable estoppel against the defendant so as to charge him with the support of his stepchildren, born out of another marriage of the plaintiff, or to establish an implied promise, on his part, to provide for their support, this conclusion is reached without prejudice to a different result after the trial of the action, at which other or further evidence may be adduced. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.